549 So.2d 315 (1989)
George P. BERGERON
v.
NORTH AMERICAN UNDERWRITERS, INC. and Reliance Insurance Company of Illinois.
No. 89-CC-1432.
Supreme Court of Louisiana.
September 29, 1989.
J. Daniel Picou, Morgan J. Wells, Jr., Leininger, Larzelere & Picou, Metairie, for North American Underwriters Inc. and Reliance Co. of Illinois.
Darryl J. Tschirn, Metairie, for plaintiff-respondent.
PER CURIAM.
Granted. The judgments of the lower courts are set aside, and judgment is rendered maintaining the exception of no cause of action filed by plaintiff's employer's worker's compensation insurer in response to plaintiff's action for damages from the insurer's arbitrary refusal to pay medical expenses in an accident covered by worker's compensation. The sole remedy for arbitrary failure to pay worker's compensation benefits is the recovery of penalties and attorney's fees under La.R.S. 23:1201.2.
The case is remanded to the trial court, and plaintiff is granted leave to amend his petition, within thirty days of the finality of this judgment, to state a claim for penalties and attorney's fees in a worker's compensation proceeding.